SAYRE, J.
Appellant filed its bill under the statute to redeem from the vendee of a purchaser at execution sale. On hearing the pleading and proof, the court below dismissed the bill.
This appeal requires a statement of our conception of the operation and effect of the redemption statute in the circumstances shown. The statute (section 5747 of the Code) says: “The possession of the land must be delivered to the purchaser, within ten days after the sale thereof, by the debtor, if in his possession, or if any one holding under him by privity of title, if in his possession, on written demand of the purchaser or his vendee. If the land is in the possession of a tenant, written notice by the purchaser, or his vendee, of the purchase, after the lapse of ten days from the time of the sale, and that it has not been redeemed, vests the right to the possession in him, in the same manner as if such tenant had attorned to him.”
(1) The purchaser is entitled to possession, for that is made a condition of the debtor’s right to redeem
“The language of the statute, and the equity of such cases, both require that the purchaser should have possession of the lands, that he may enjoy the rents and profits in the meantime, since the sum required to be tendered by the statute embraces only the purchase money, with 10 per cent, interest, and it could not be *229tolerated that the defendant in execution should have the rents, when they often amount in value to a much larger sum than the purchase money and the interest required, and almost invariably to a larger amount than the 10 per cent, interest.”- — Pauling v. Meade, 23 Ala. 513.
(2) The first half of the statute (Code, § 5747) declares that: “The possession of the land must be delivered to the purchaser, within ten days after the sale thereof, by the debtor, if in his possession, or of any one holding under him by privity of title, if in his possession, on written demand of the purchaser or his vendee.”
A tenant holds in privity of title with his landlord, of course, but that is not the privity of the statute, because the last half of it makes a different provision in cases where a tenant is in possession. In this case a tenant of the debtor or his vendee was in possession. It results that the first half of the statute has nothing to do with the case. The provision of the second half of the statute is that: “If the land is in the possession of a tenant, written notice by the purchaser, or his vendee, of the purchase, after the lapse of ten days from the time of the sale, and that it has not been redeemed, vests the right to the possession in him, in the same manner as if such tenant had attorned to him.”
“The legal effect of such notice, when given, is to constitute the tenant in possession the tenant of the purchaser, and thereby abrogate his fealty to the former owner, transfer his possession to the purchaser, and substitute the latter as his future landlord, with the ordinary rights growing out of this relationship.” — Comer v. Sheehan, 74 Ala. 452; Richardson v. Dunn, 79 Ala. 167.
*230(3) This is the provision, and the only provision, that operates in this case. Appellee, vendee of the purchaser at the execution sale, gave notice to the tenants of appellant in possession, as provided in the second half of the statute, and these tenants attorned to appellee. If this status had been left undisturbed, there would be no doubt of appellant’s right to redeem. But appellant, having been actually apprised of the course taken by appellee (it was bound to know anyway), wrongfully ousted appellee’s tenants, put its own tenants in possession, and collected rents from them down to the day on which the testimony was taken in this cause, notwithstanding which it now claims the right to redeem on the ground that notice was not served on it, as provided by the first half of the statute. This statute of redemption from the beginning has required that the defendant in execution, if in possession at the time of the sale, shall deliver possession to the purchaser, without suit. ■ — Clay’s Digest, p. 503, § 5. It-was intended, of course, that the defendant in execution cannot redeem, unless and until he does deliver possession. The statute in its present form provides, however, that the defendant in execution, if he is in possession, may retain possession until he has notice in writing to yield up the possession. But, where tenants are in possession, they must attorn, they must yield possession, on notice to them. As said above, the legal effect of the notice is to constitute the tenant in possession the tenant of the purchaser. To allow the defendant in execution to oust tenants who have attorned to the purchaser, and then from the stronghold of a position wrongfully acquired, after depriving the purchaser of rents and profits he was entitled to receive, assert his claim of right to' redeem under the statute and on the terms of the statute prescrib*231ing payments to be made on redemption, destroys the equity which the statute has at all times evinced a clear purpose to declare and enforce. — Pauling v. Meade, supra. The would-be redemptioner’s hands were unclean. Without prolonging the discussion, it seems plain that the decree of the court below was correct and should be affirmed. We so held in Narrell v. Phillips Co., 185 Ala. 141, 64 South. 305.
Affirmed.
Mayfield, Somerville and Gardner, JJ., concur. Anderson, C. J., and McClellan and Thomas, JJ., dissent.